DETAILED ACTION
The following Office action is in response to communication filed on June 23, 2022.  Claims 41-55 are currently pending and have been allowed.  
	

Allowable Subject Matter
Claims 41-55 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are De Choudhury, Munmun: “Analyzing the dynamics of communication in online social networks,” Arizona State University, 2011 (hereinafter Choudhury), Prabhakara et al., (US 10,192,180), and Akella et al., (US 7,512,612).
Choudhury illustrates deals with the analysis of interpersonal communication dynamics in online social networks and social media. The central hypothesis is that communication dynamics between individuals manifest themselves via three key aspects: the information that is the content of communication, the social engagement i.e. the sociological framework emergent of the communication process, and the channel i.e. the media via which communication takes place. The approach taken to developing a comprehensive understanding of these aspects in this dissertation is essentially computational as well as empirical: the dissertation presents characterization techniques, develop computational models and finally discuss large-scale quantitative observational studies.
Prabhakara illustrates methods and systems for crowdsourcing a task. The method includes identifying a first set of workers from workers, based on a performance of the workers on a set of tasks previously attempted by the workers, and a Service Level Agreement (SLA) associated with the task. The method further includes generating a graph comprising nodes and edges connecting the nodes. Each of the one or more nodes is indicative of a worker. An edge, connecting two workers, is indicative of said two workers having worked together on at least one task. The method further includes receiving an input, to select a second set of workers from the first set of workers, based on one or more first parameters associated with each of the nodes in said graph and second parameters associated with each of the edges in the graph.
Akella discusses a relationship graph of nodes representing entities and edges representing relationships among entities. Paths through the relationship graph to the match are identified and a relevance value is associated with each path. A node in each path is specified as a connector for the path. The connectors and relevance values may be displayed to allow a choice of paths.
	However, the combination of Choudhury, Prabhakara, and Akella fails to teach or suggest the limitations of independent claims which recite retrieving electronic data of one or more users, wherein the electronic data comprises a plurality of electronic communications; extracting one or more concepts and metadata from the retrieved electronic data; building a relationship graph based on the extracted one or more concepts and metadata, wherein the built relationship graph comprises multiple sets of nodes and a plurality of edges, wherein a first set of nodes, of the multiple sets of nodes, represents each of the one or more concepts, wherein a second set of nodes, of the multiple set of nodes, represents the one or more users, and wherein each edge, of the plurality of edges, represents participation with each of the one or more concepts and metadata, by each of the one or more users; building a graphical user interface (GUI) to display the built relationship graph; determining one or more outliers based on the extracted one or more concepts and metadata, wherein the determined one or more outliers are based on one or more poorly connected concepts and one or more poorly connected users; acting on the determined one or more outliers by: creating one or more electronic forums for the one or more users to discuss each of the one or more poorly connected concepts and each of the one or more poorly connected users; and pre-populating the one or more poorly connected concepts and the one or more poorly connected users via data referencing within the one or more electronic forums; and displaying a report based on the determined one or more outliers.


35 USC 101 discussion:
The additional elements of  “wherein the electronic data comprises a plurality of electronic communications,” “building a graphical user interface (GUI) to display the built relationship graph,” and “creating one or more electronic forums for the one or more users to discuss each of the one or more poorly connected concepts and each of the one or more poorly connected users; and pre-populating the one or more poorly connected concepts and the one or more poorly connected users via data referencing within the one or more electronic forums; and displaying a report based on the determined one or more outliers,”  when read in light of the specification reflect an improvement int eh functioning of the technology/computer and does not merely use a computer as a tool to perform an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The claims recite a sufficiently specific implementation that improves the functioning of the overall technological process of presenting a report based on outliers in a technical social network setting using electronic forums. See McRO, 837 F.3d at 1313-16; Ancora, 908 F.3d at 1348-49. Importantly, the claims do not simply recite, without more, the mere desired result, but rather recite a specific solution to team efficiency using social network connection via relationship graphs and creation of electronic forums. Id. at 1349; Finjan, 879 F.3d at 1305-06; SAP America Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).  The claimed application of creating one or more electronic forums for the one or more users to discuss each of the one or more poorly connected concepts and each of the one or more poorly connected users; and pre-populating the one or more poorly connected concepts and the one or more poorly connected users via data referencing within the one or more electronic forums; and displaying a report based on the determined one or more outliers further evinces that the independent claims do not merely claim an improvement to an abstract technique. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018).  Therefore, the independent claims are eligible since they integrate the abstract idea into a practical application.



As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Note:  Although the claims are being allowed, they are being allowed based on examiner own reevaluation and reconsideration of the prior art and the 101.  It also seems Applicant may have missed certain parts of the Office action as in the remarks in the recent reply filed 06/23/2022 some of Applicant’s statements were untrue (as the Applicant may not have noticed the consideration of elements in the rejection).  For example, on page 24 the Applicant false alleges that examiner “failed to consider” claim 51.  This is untrue.  Page 24 of the Office action date 04/28/2022 clearly considers claim 51 and all of its limitations.  Applicant also states the examiner did not consider claim 51 in the 101 rejection.  This is also untrue as on page 7 the examiner did state “independent claims” as referring to all independent claims.  Examiner has provided some 101 reasoning above showing practical application.



Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Mansour et al., (US 2018/0365626): Illustrates creating and/or managing dynamic user teams. The method includes retrieving event records corresponding to a theme, each event record identifying an interaction between a user computing device and a server computing system, the theme being a common factor underlying each of the interactions; calculating a team creation score for the theme based on the retrieved event records, wherein the team creation score is based at least in part on the number of retrieved event records corresponding to the theme; determining whether the theme meets an implicit team creation criteria by comparing the team creation score with a threshold team creation score; in response to determining that the implicit team creation criteria are met, automatically creating the implicit team; and automatically adding at least two members to the implicit team, the at least two members meeting a member addition criteria associated with the implicit team.
Spivack et al., (US 2012/0296991): Illustrates an  adaptive system architecture for identifying popular topics from messages are disclosed. In one aspect, one example of a system which includes a client device which determines, from the set of messages, commonly or frequently occurring topics and computes at least a portion of the analytics for the commonly or frequently occurring topics in the set of messages that indicate respective levels of popularity. Other portions of the analytics used to determine the respective levels of trendiness of the commonly or frequently occurring topics can be computed by other client devices. Such computation can take place in the web-browsers forming a web-based crowd computing platform for message stream analysis.
Thompson et al., (US 8200527): Discusses that enhancements to customer care capabilities can be prioritized and presented using a repeatable methodology which allows information to be collected, processed, and utilized in a uniform fashion across engagements. Such a methodology can be designed so as to be flexible enough for any customization which is required in particular circumstances. Various tools which can be used in such a methodology include computerized surveys, evaluation formulae, prioritization graphs, and weighing scales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683